DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 of U.S. Application No. 15/921472 filed on 01/13/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/13/2022. Claims 1-20 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2019/0168772A1 (“Emura”).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 11-15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0168772A1 (“Emura”), in view of US 10049328B2 (“Jiang”).
As per claim 1 Emura discloses
(see at least Emura, para. [0011]: Any desired combinations of the above described components and modifications of the features of the present invention in devices, systems, methods, computer programs, a non-transitory computer-readable recording media containing the computer programs, a vehicle having mounted thereto the present device, or other entities are still effective as other aspects of the present invention.):
one or more cameras (see at least Emura, para. [0138]: Sensor 62 detects the surrounding situation of vehicle 1, that is, the location of a nearby vehicle present around vehicle 1 and the determination of whether the other vehicle is a leading vehicle or not from information about the location of this vehicle and lane position information, a time to collision (TTC) from the speed of the nearby vehicle and the speed of vehicle 1, or an obstacle present around vehicle 1. & para. [0141]: Note that sensor 62 includes a millimeter-wave radar, a laser radar, a camera, or a combination thereof.);
one or more sensors configured to collect current driving characteristics associated with operation of a vehicle by a human (see at least Emura, para. [0310]: Vehicle controller 7 extracts a characteristic amount indicating the driving characteristics of the driver based on the content of an operation performed by the driver for each unit in vehicle 1, and stores the acquired amount in storage unit 8. Herein, examples of the characteristic amount include a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing., para. [0311]-[0315]), 
the current driving characteristics comprising metrics recorded by sensors of the vehicle during a current trip (see at least Emura, para. [0310]: Vehicle controller 7 extracts a characteristic amount indicating the driving characteristics of the driver based on the content of an operation performed by the driver for each unit in vehicle 1, and stores the acquired amount in storage unit 8. Herein, examples of the characteristic amount include a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing.);
a memory containing computer-readable instructions (see at least Emura, para. [0142]: Storage unit 8 is a storage device such as a read only memory (ROM), a random access memory (RAM), a hard disk drive, or a solid state drive (SSD), and stores a correspondence between the travel environment at present and a candidate of a behavior that can be performed next (after a lapse of a first predetermined time).); and
a processor configured to (see at least Emura, para. [0142]: Storage unit 8 is a storage device such as a read only memory (ROM), a random access memory (RAM), a hard disk drive, or a solid state drive (SSD), and stores a correspondence between the travel environment at present and a candidate of a behavior that can be performed next (after a lapse of a first predetermined time).): 
read the computer-readable instructions from the memory (see at least Emura, para. [0142]: Storage unit 8 is a storage device such as a read only memory (ROM), a random access memory (RAM), a hard disk drive, or a solid state drive (SSD), and stores a correspondence between the travel environment at present and a candidate of a behavior that can be performed next (after a lapse of a first predetermined time).), 
record data representing an environment of the vehicle, the environment comprising a current environment recorded by the one or more cameras (see at least Emura, para. [0138]: Sensor 62 detects the surrounding situation of vehicle 1, that is, the location of a nearby vehicle present around vehicle 1 and the determination of whether the other vehicle is a leading vehicle or not from information about the location of this vehicle and lane position information, a time to collision (TTC) from the speed of the nearby vehicle and the speed of vehicle 1, or an obstacle present around vehicle 1. & para. [0141]: Note that sensor 62 includes a millimeter-wave radar, a laser radar, a camera, or a combination thereof.),
identifying previous driving characteristics associated with the environment (see at least Emura, para. [0280-0281]: The method for constructing the driver model will now be described. The driver model is constructed in such a way that the tendency of an operation performed by a driver for each travel environment is modeled based on information relating to the frequency of each operation. Travel histories of a plurality of drivers are aggregated, and the driver model is constructed from the aggregated travel histories. The travel history of each driver is formed such that the frequency of a behavior actually selected by the driver from among behavior candidates corresponding to each travel environment is aggregated for each behavior candidate, for example.),
the previous driving characteristics comprising data concerning how the human operates the vehicle during a previous trip environment (see at least Emura, para. [0280-0281]: The method for constructing the driver model will now be described. The driver model is constructed in such a way that the tendency of an operation performed by a driver for each travel environment is modeled based on information relating to the frequency of each operation. Travel histories of a plurality of drivers are aggregated, and the driver model is constructed from the aggregated travel histories. The travel history of each driver is formed such that the frequency of a behavior actually selected by the driver from among behavior candidates corresponding to each travel environment is aggregated for each behavior candidate, for example.),
evaluate the previous driving characteristics to identify one or more patterns correlatable with a driving style of the human (see at least Emura, para. [0316-0318]: The detection is performed by analyzing operation time-series data which is acquired from controller area network (CAN) information by establishing rules on operation time-series data pattern for a lane change in advance. Upon detection, vehicle controller 7 acquires the characteristic amount. Vehicle controller 7 stores characteristic amounts in storage unit 8 for each driver, and constructs a driving characteristic model. Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other.),
characterize aspects of the driving style of the human based on the one or more patterns and the previous driving characteristics (see at least Emura, para. [0319-0325]: The characteristic amounts illustrated in FIG. 22 will be described in detail. Numerical values in terms of the speed represent the actual speed in stages. Numerical values in terms of the steering wheel, the brake, and the accelerator represent operation amounts in stages. These numerical values are obtained by calculating the averages of the speed and the operation amounts for the steering wheel, the brake, and the accelerator during a predetermined previous time period, and by showing the averages in stages. Vehicle controller 7 determines the driving characteristic of the driver based on the number of times the driver has previously selected each behavior included in the driving characteristic model illustrated in FIG. 22, for example. In this case, vehicle controller 7 causes notification unit 92 to display a display including symbol 231 as illustrated in FIGS. 23A to 23D for the driver who frequently “decelerates” (that is, the driver who frequently selects the behavior of “deceleration”) based on the driving characteristic, for example.), 
the aspects representing a predicted driving behavior of the human based on the environment (see at least Emura, para. [0317]: Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other. & para. [0351-0353]: As described above, in the fourth exemplary embodiment, vehicle controller 7 acquires the information about the characteristic amount indicating the driving characteristic of the driver; storage unit 8 stores the information about the characteristic amount; and vehicle controller 7 constructs, for each travel environment of the vehicle, the driver model which indicates the tendency of the behavior of the vehicle selected by the driver in terms of the frequency of the selected behavior, based on the information about the characteristic amount stored in storage unit 8. Further, vehicle controller 7 calculates the average of the frequency of the behavior selected by each driver for each group of the drivers performing a similar operation, and constructs, for each travel environment of the vehicle, a driver model in which the tendency of the behavior of the vehicle selected by the driver is indicated in terms of the calculated average.).
Emura does not explicitly disclose
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information.
Jiang teaches
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information of Jiang so vehicles can still connect even when a network connection to a centralized server is unavailable to determine a driving style to adopt (see at least Jiang, col. 3 lines 15-17). 

As per claim 2 Emura discloses
wherein the information concerning driving characteristics includes identifiable metrics regarding how the human operates the vehicle including one or a combination of vehicle speed, vehicle acceleration, vehicle location, braking force, braking deceleration, vehicle speed relative to speed limit, vehicle speed in construction zones, vehicle speed in school zones, lane departures, relative speed to a vehicle driving ahead, relative distance to a vehicle driving ahead, and relative acceleration to a vehicle driving ahead (see at least Emura, para. [0317]: Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other.).

As per claim 3 Emura discloses
wherein the aspects of the driving style of the human include the one or more patterns or tendencies derived from the information concerning driving characteristics including one or a combination of rapid acceleration and braking, following within a predefined distance, dangerously changing lanes or changing lanes without signaling, drifting out of a traffic lane, exceeding a speed limit, driving under the speed limit, accelerating from stops slower than a predefined rate, braking within a predetermined time from a late braking threshold, a number, severity, and timing of traffic accidents, and a number, severity, and timing of traffic violations (see at least Emura, para. [0319-0325]: The characteristic amounts illustrated in FIG. 22 will be described in detail. Numerical values in terms of the speed represent the actual speed in stages. Numerical values in terms of the steering wheel, the brake, and the accelerator represent operation amounts in stages. These numerical values are obtained by calculating the averages of the speed and the operation amounts for the steering wheel, the brake, and the accelerator during a predetermined previous time period, and by showing the averages in stages. Vehicle controller 7 determines the driving characteristic of the driver based on the number of times the driver has previously selected each behavior included in the driving characteristic model illustrated in FIG. 22, for example. In this case, vehicle controller 7 causes notification unit 92 to display a display including symbol 231 as illustrated in FIGS. 23A to 23D for the driver who frequently “decelerates” (that is, the driver who frequently selects the behavior of “deceleration”) based on the driving characteristic, for example.).

As per claim 7 Emura does not explicitly disclose
wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server.
Jiang teaches
wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server (see at least Jiang, col. 2 lines 52-57: The autonomous vehicle transmits the driving style elements to a centralized remote server over a network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server of Jiang to decide whether to adopt a certain driving style to follow traffic (see at least Jiang, col. 3 lines 15-17). 

As per claim 11 Emura discloses
A method comprising:
collecting current driving characteristics associated with operation of a vehicle by a human (see at least Emura, para. [0310]: Vehicle controller 7 extracts a characteristic amount indicating the driving characteristics of the driver based on the content of an operation performed by the driver for each unit in vehicle 1, and stores the acquired amount in storage unit 8. Herein, examples of the characteristic amount include a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing.);
the current driving characteristics comprising metrics recorder by sensors of the vehicle during a current trip (see at least Emura, para. [0310]: Vehicle controller 7 extracts a characteristic amount indicating the driving characteristics of the driver based on the content of an operation performed by the driver for each unit in vehicle 1, and stores the acquired amount in storage unit 8. Herein, examples of the characteristic amount include a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing., para. [0311]-[0315]);
recording data representing an environment of the vehicle (see at least Emura, para. [0138]: Sensor 62 detects the surrounding situation of vehicle 1, that is, the location of a nearby vehicle present around vehicle 1 and the determination of whether the other vehicle is a leading vehicle or not from information about the location of this vehicle and lane position information, a time to collision (TTC) from the speed of the nearby vehicle and the speed of vehicle 1, or an obstacle present around vehicle 1. & para. [0141]: Note that sensor 62 includes a millimeter-wave radar, a laser radar, a camera, or a combination thereof.);
the environment comprising a current environment recorded by one or more cameras of the vehicle (see at least Emura, para. [0138]: Sensor 62 detects the surrounding situation of vehicle 1, that is, the location of a nearby vehicle present around vehicle 1 and the determination of whether the other vehicle is a leading vehicle or not from information about the location of this vehicle and lane position information, a time to collision (TTC) from the speed of the nearby vehicle and the speed of vehicle 1, or an obstacle present around vehicle 1. & para. [0141]: Note that sensor 62 includes a millimeter-wave radar, a laser radar, a camera, or a combination thereof.),
identifying previous driving characteristics associated with the environment (see at least Emura, para. [0280-0281]: The method for constructing the driver model will now be described. The driver model is constructed in such a way that the tendency of an operation performed by a driver for each travel environment is modeled based on information relating to the frequency of each operation. Travel histories of a plurality of drivers are aggregated, and the driver model is constructed from the aggregated travel histories. The travel history of each driver is formed such that the frequency of a behavior actually selected by the driver from among behavior candidates corresponding to each travel environment is aggregated for each behavior candidate, for example.),
the previous driving characteristics comprising data concerning how the human operates the vehicle during a previous trip (see at least Emura, para. [0280-0281]: The method for constructing the driver model will now be described. The driver model is constructed in such a way that the tendency of an operation performed by a driver for each travel environment is modeled based on information relating to the frequency of each operation. Travel histories of a plurality of drivers are aggregated, and the driver model is constructed from the aggregated travel histories. The travel history of each driver is formed such that the frequency of a behavior actually selected by the driver from among behavior candidates corresponding to each travel environment is aggregated for each behavior candidate, for example.),
(see at least Emura, para. [0316-0318]: The detection is performed by analyzing operation time-series data which is acquired from controller area network (CAN) information by establishing rules on operation time-series data pattern for a lane change in advance. Upon detection, vehicle controller 7 acquires the characteristic amount. Vehicle controller 7 stores characteristic amounts in storage unit 8 for each driver, and constructs a driving characteristic model. Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other.),
characterizing aspects of the driving style of the human based on the one or more patterns and the previous driving characteristics (see at least Emura, para. [0319-0325]: The characteristic amounts illustrated in FIG. 22 will be described in detail. Numerical values in terms of the speed represent the actual speed in stages. Numerical values in terms of the steering wheel, the brake, and the accelerator represent operation amounts in stages. These numerical values are obtained by calculating the averages of the speed and the operation amounts for the steering wheel, the brake, and the accelerator during a predetermined previous time period, and by showing the averages in stages. Vehicle controller 7 determines the driving characteristic of the driver based on the number of times the driver has previously selected each behavior included in the driving characteristic model illustrated in FIG. 22, for example. In this case, vehicle controller 7 causes notification unit 92 to display a display including symbol 231 as illustrated in FIGS. 23A to 23D for the driver who frequently “decelerates” (that is, the driver who frequently selects the behavior of “deceleration”) based on the driving characteristic, for example.), 
the aspects representing a predicted driving behavior of the human based on the environment (see at least Emura, para. [0317]: Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other. & para. [0351-0353]: As described above, in the fourth exemplary embodiment, vehicle controller 7 acquires the information about the characteristic amount indicating the driving characteristic of the driver; storage unit 8 stores the information about the characteristic amount; and vehicle controller 7 constructs, for each travel environment of the vehicle, the driver model which indicates the tendency of the behavior of the vehicle selected by the driver in terms of the frequency of the selected behavior, based on the information about the characteristic amount stored in storage unit 8. Further, vehicle controller 7 calculates the average of the frequency of the behavior selected by each driver for each group of the drivers performing a similar operation, and constructs, for each travel environment of the vehicle, a driver model in which the tendency of the behavior of the vehicle selected by the driver is indicated in terms of the calculated average.).
Emura does not explicitly disclose
transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information.
Jiang teaches
transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of transmitting driving information including the driving style of the human to a nearby vehicle  so vehicles can still connect even when a network connection to a centralized server is unavailable so vehicles can still connect even when a network connection to a centralized server is unavailable to determine a driving style to adopt (see at least Jiang, col. 3 lines 15-17). 

As per claim 12 Emura discloses
wherein the information concerning driving characteristics is collected by one or more sensors onboard the vehicle (see at least Emura, para. [0310]: Vehicle controller 7 extracts a characteristic amount indicating the driving characteristics of the driver based on the content of an operation performed by the driver for each unit in vehicle 1, and stores the acquired amount in storage unit 8. Herein, examples of the characteristic amount include a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing.).

As per claim 13 Emura discloses
wherein the information concerning driving characteristics includes identifiable metrics regarding how the human operates the vehicle including one or a combination of vehicle speed, vehicle acceleration, vehicle location, braking force, braking deceleration, vehicle speed relative to speed limit, vehicle speed in construction zones, vehicle speed in school zones, lane departures, relative speed to a vehicle driving ahead, relative distance to a vehicle driving ahead, and relative acceleration to a vehicle driving ahead (see at least Emura, para. [0317]: Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other.).

As per claim 14 Emura discloses
wherein the aspects of the driving style of the human include the one or more patterns or tendencies derived from the information concerning driving characteristics including one or a combination of rapid acceleration and braking, following within a predefined distance, dangerously changing lanes or changing lanes without signaling, drifting out of a traffic lane, exceeding a speed limit, driving under the speed limit, accelerating from stops slower than a predefined rate, braking within a predetermined time from a late braking threshold, a number, severity, and timing of traffic accidents, and a number, severity, and timing of traffic violations. (see at least Emura, para. [0319-0325]: The characteristic amounts illustrated in FIG. 22 will be described in detail. Numerical values in terms of the speed represent the actual speed in stages. Numerical values in terms of the steering wheel, the brake, and the accelerator represent operation amounts in stages. These numerical values are obtained by calculating the averages of the speed and the operation amounts for the steering wheel, the brake, and the accelerator during a predetermined previous time period, and by showing the averages in stages. Vehicle controller 7 determines the driving characteristic of the driver based on the number of times the driver has previously selected each behavior included in the driving characteristic model illustrated in FIG. 22, for example. In this case, vehicle controller 7 causes notification unit 92 to display a display including symbol 231 as illustrated in FIGS. 23A to 23D for the driver who frequently “decelerates” (that is, the driver who frequently selects the behavior of “deceleration”) based on the driving characteristic, for example.).

As per claim 15 Emura discloses
wherein the evaluating and the characterizing occur onboard the vehicle (see at least Emura, para. [0316-0318]: The detection is performed by analyzing operation time-series data which is acquired from controller area network (CAN) information by establishing rules on operation time-series data pattern for a lane change in advance. Upon detection, vehicle controller 7 acquires the characteristic amount. Vehicle controller 7 stores characteristic amounts in storage unit 8 for each driver, and constructs a driving characteristic model. Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other. para. [0319-0325]: The characteristic amounts illustrated in FIG. 22 will be described in detail. Numerical values in terms of the speed represent the actual speed in stages. Numerical values in terms of the steering wheel, the brake, and the accelerator represent operation amounts in stages. These numerical values are obtained by calculating the averages of the speed and the operation amounts for the steering wheel, the brake, and the accelerator during a predetermined previous time period, and by showing the averages in stages. Vehicle controller 7 determines the driving characteristic of the driver based on the number of times the driver has previously selected each behavior included in the driving characteristic model illustrated in FIG. 22, for example. In this case, vehicle controller 7 causes notification unit 92 to display a display including symbol 231 as illustrated in FIGS. 23A to 23D for the driver who frequently “decelerates” (that is, the driver who frequently selects the behavior of “deceleration”) based on the driving characteristic, for example.).

As per claim 20 Emura discloses
A non-transitory machine readable medium storing instructions that, when executed on a computing device, cause the computing device to perform a method comprising (see at least Emura, para. [0011]: Any desired combinations of the above described components and modifications of the features of the present invention in devices, systems, methods, computer programs, a non-transitory computer-readable recording media containing the computer programs, a vehicle having mounted thereto the present device, or other entities are still effective as other aspects of the present invention.):
collecting current driving characteristics associated with operation of a vehicle by a human (see at least Emura, para. [0310]: Vehicle controller 7 extracts a characteristic amount indicating the driving characteristics of the driver based on the content of an operation performed by the driver for each unit in vehicle 1, and stores the acquired amount in storage unit 8. Herein, examples of the characteristic amount include a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing.);
the current driving characteristics comprising metrics recorder by sensors of the vehicle during a current trip (see at least Emura, para. [0310]: Vehicle controller 7 extracts a characteristic amount indicating the driving characteristics of the driver based on the content of an operation performed by the driver for each unit in vehicle 1, and stores the acquired amount in storage unit 8. Herein, examples of the characteristic amount include a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing., para. [0311]-[0315]);
recording data representing an environment of the vehicle (see at least Emura, para. [0138]: Sensor 62 detects the surrounding situation of vehicle 1, that is, the location of a nearby vehicle present around vehicle 1 and the determination of whether the other vehicle is a leading vehicle or not from information about the location of this vehicle and lane position information, a time to collision (TTC) from the speed of the nearby vehicle and the speed of vehicle 1, or an obstacle present around vehicle 1. & para. [0141]: Note that sensor 62 includes a millimeter-wave radar, a laser radar, a camera, or a combination thereof.);
the environment comprising a current environment recorded by one or more cameras of the vehicle (see at least Emura, para. [0138]: Sensor 62 detects the surrounding situation of vehicle 1, that is, the location of a nearby vehicle present around vehicle 1 and the determination of whether the other vehicle is a leading vehicle or not from information about the location of this vehicle and lane position information, a time to collision (TTC) from the speed of the nearby vehicle and the speed of vehicle 1, or an obstacle present around vehicle 1. & para. [0141]: Note that sensor 62 includes a millimeter-wave radar, a laser radar, a camera, or a combination thereof.),
identifying previous driving characteristics associated with the environment (see at least Emura, para. [0280-0281]: The method for constructing the driver model will now be described. The driver model is constructed in such a way that the tendency of an operation performed by a driver for each travel environment is modeled based on information relating to the frequency of each operation. Travel histories of a plurality of drivers are aggregated, and the driver model is constructed from the aggregated travel histories. The travel history of each driver is formed such that the frequency of a behavior actually selected by the driver from among behavior candidates corresponding to each travel environment is aggregated for each behavior candidate, for example.),
the previous driving characteristics comprising data concerning how the human operates the vehicle during a previous trip (see at least Emura, para. [0036-0037]: Accordingly, in one embodiment, the driving model 250 informs the controls module 220 about how to control the vehicle 100 in the surrounding environment according to learned/modeled data. Moreover, in an additional embodiment, the driving model 250 in combination with the controls module 220 can identify a skill level of the driver according to, for example, present driving behaviors of the driver (e.g., the manual inputs), historical driving data about previous trips of the driver, and other data that can be collected about the driver, which characterizes how the driver operates the vehicle 100. Thus, in one embodiment, the controls module 220 can determine the skill level of the driver and characterize the abilities of the driver when controlling the vehicle 100 that is further accounted for when, for example, blending the inputs to generate the collaborative controls. As a further example, the controls module 220 can characterize which maneuvers the driver is likely capable of performing, how precisely the driver can control the vehicle 100, how engaged/aware the driver is when controlling the vehicle 100, and so on.),
evaluating the previous driving characteristics to identify one or more patterns correlatable with a driving style of the human (see at least Emura, para. [0316-0318]: The detection is performed by analyzing operation time-series data which is acquired from controller area network (CAN) information by establishing rules on operation time-series data pattern for a lane change in advance. Upon detection, vehicle controller 7 acquires the characteristic amount. Vehicle controller 7 stores characteristic amounts in storage unit 8 for each driver, and constructs a driving characteristic model. Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other.),
 and the previous driving characteristics (see at least Emura, para. [0319-0325]: The characteristic amounts illustrated in FIG. 22 will be described in detail. Numerical values in terms of the speed represent the actual speed in stages. Numerical values in terms of the steering wheel, the brake, and the accelerator represent operation amounts in stages. These numerical values are obtained by calculating the averages of the speed and the operation amounts for the steering wheel, the brake, and the accelerator during a predetermined previous time period, and by showing the averages in stages. Vehicle controller 7 determines the driving characteristic of the driver based on the number of times the driver has previously selected each behavior included in the driving characteristic model illustrated in FIG. 22, for example. In this case, vehicle controller 7 causes notification unit 92 to display a display including symbol 231 as illustrated in FIGS. 23A to 23D for the driver who frequently “decelerates” (that is, the driver who frequently selects the behavior of “deceleration”) based on the driving characteristic, for example.), 
the aspects representing a predicted driving behavior of the human based on the environment (see at least Emura, para. [0317]: Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other. & para. [0351-0353]: As described above, in the fourth exemplary embodiment, vehicle controller 7 acquires the information about the characteristic amount indicating the driving characteristic of the driver; storage unit 8 stores the information about the characteristic amount; and vehicle controller 7 constructs, for each travel environment of the vehicle, the driver model which indicates the tendency of the behavior of the vehicle selected by the driver in terms of the frequency of the selected behavior, based on the information about the characteristic amount stored in storage unit 8. Further, vehicle controller 7 calculates the average of the frequency of the behavior selected by each driver for each group of the drivers performing a similar operation, and constructs, for each travel environment of the vehicle, a driver model in which the tendency of the behavior of the vehicle selected by the driver is indicated in terms of the calculated average.).
Emura does not explicitly disclose
transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information.
Jiang teaches
transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information of Jiang so vehicles can still connect even when a network connection to a centralized server is unavailable so vehicles can still connect even when a network connection to a centralized server is unavailable to determine a driving style to adopt (see at least Jiang, col. 3 lines 15-17).

Claims 4-6, 8, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Emura, in view of Jiang, further in view of US 9296299B2 (“Ricci”).
As per claim 4 Emura does not explicitly disclose
wherein the processor is located onboard the vehicle, and wherein the system further includes a transmitter for transmitting the aspects of the driving style of the human to a nearby vehicle or to a remote server
Ricci teaches
wherein the processor is located onboard the vehicle, and wherein the system further includes a transmitter for transmitting the aspects of the driving style of the human to a nearby vehicle or to a remote server (see at least Ricci, col. 9 lines 28-39: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors 216; col. 12 lines 14-17: this information can optionally be forwarded to one or more other destinations, such as servers 404 and storage 408, to the interrogator 504, and the like, as discussed hereinafter. col. 12 lines 18-20: can transmit its information to one or more other entities, such as the insurance company).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of the processor is located onboard the vehicle, and wherein the system further includes a transmitter for transmitting the aspects of the driving style of the human to a nearby vehicle or to a remote server of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 5 Emura does not explicitly disclose
wherein the transmitter is configured to transmit the aspects of the driving style of the human to the remote server, and wherein the remote server is configured to transmit the aspects of the driving style of the human to a nearby vehicle.
Ricci teaches
wherein the transmitter is configured to transmit the aspects of the driving style of the human to the remote server, and wherein the remote server is configured to transmit the aspects of the driving style of the human to a nearby vehicle (see at least Ricci, col. 18 lines 20-25: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®, & col. 18 lines 30-38: instead of this reputation information being forwarded to the other vehicle, the reputation information is stored in storage 232, and at a later time, and in cooperation with the communication module 236, sent to, for example, a central repository that can optionally be queried by one or more entities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of the transmitter is configured to transmit the aspects of the driving style of the human to the remote server, and wherein the remote server is configured to transmit the aspects of the driving style of the human to a nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 6 Emura does not explicitly disclose
wherein the processor is located on a nearby vehicle, and 
wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located on the nearby vehicle.
Ricci teaches
wherein the processor is located on a nearby vehicle, and 
wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located on the nearby vehicle. (see at least Ricci, col. 18 lines 21-28: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®… Having identified the vehicle with which reputation information is to be associated, a user than selects an appropriate reputation value which is sent or otherwise associated with the identified vehicle. & col. 25 lines 25-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of wherein the processor is located on a nearby vehicle, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located on the nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 8 Emura does not explicitly disclose
wherein the remote server is configured to transmit the characterizing aspects of the driving style of the human to a nearby vehicle.
Ricci teaches
wherein the remote server is configured to transmit the characterizing aspects of the driving style of the human to a nearby vehicle (see at least Ricci, col. 18 lines 20-25: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®, & lines 30-38: instead of this reputation information being forwarded to the other vehicle, the reputation information is stored in storage 232, and at a later time, and in cooperation with the communication module 236, sent to, for example, a central repository that can optionally be queried by one or more entities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of the remote server is configured to transmit the characterizing aspects of the driving style of the human to a  of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 16 Emura does not explicitly disclose
further including sharing, with a nearby vehicle or a remote server, the information concerning driving characteristics associated with operation of a vehicle by a human, and the evaluating and the characterizing occur on the nearby vehicle
Ricci teaches
further including sharing, with a nearby vehicle or a remote server, the information concerning driving characteristics associated with operation of a vehicle by a human, and the evaluating and the characterizing occur on the nearby vehicle (see at least Ricci, col. 17 lines 64-67: the reputation information could be updated or supplemented 65 with reputation information received from one or more other drivers. & col. 18 lines 1-18: a first driver sees a second driver that appears to be obeying all laws and appropriately uses signals, and waves after they change lanes, the second driver could provide feedback to them, the feedback indicating that they are a good, courteous driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of sharing, with a nearby vehicle or a remote server, the information concerning driving characteristics associated with operation of a vehicle by a human, and the evaluating and the characterizing occur on the nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 17 Emura does not explicitly disclose
further including sharing the aspects of the driving style of the human with a human driver of a nearby vehicle
Ricci teaches
further including sharing the aspects of the driving style of the human with a human driver of a nearby vehicle (see at least Ricci, col. 18 lines 19-28: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of including sharing the aspects of the driving style of the human with a human driver of a nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Emura, in view of Jiang, and further in view of US 9754501B2 (“Stenneth”).
As per claim 9 Emura does not explicitly disclose
wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle.
Stenneth teaches
wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience  (see at least Stenneth, col. 4 lines 14-20: driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle & col. 18 lines 9-22: The data thus collected may be used to (a) provide a heat map indicative of segments in which vehicles tend to deviate from EDB and/or (b) provide warning to other road users when TDB deviates from EDB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle of Stenneth in order to mitigate unsafe driving and placing other drivers at risk (see at least Stenneth, col. 18 lines 30-35).

As per claim 18 Emura does not explicitly disclose
further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle.
Stenneth teaches
further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle (see at least Stenneth, col. 4 lines 14-20: driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle & col. 18 lines 9-22: The data thus collected may be used to (a) provide a heat map indicative of segments in which vehicles tend to deviate from EDB and/or (b) provide warning to other road users when TDB deviates from EDB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle of Stenneth in order to mitigate unsafe driving and placing other drivers at risk (see at least Stenneth, col. 18 lines 30-35).

Claims 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Emura, in view of Jiang, and further in view of US 2019/0047584A1 (“Donnelly”).
As per claim 10 Emura does not explicitly disclose
wherein the processor is further configured to automatically identify one or more options for adjusting an operation of the nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle.
Donnelly teaches
wherein the processor is further configured to automatically identify one or more options for adjusting an operation of the nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle (see at least Donnelly, para.[0034]: passenger input data can be specific to a particular passenger event. As used herein, the term "event" refers to a discrete occurrence or action during an autonomous vehicle driving session. Example events can include picking-up a passenger, dropping off a passenger, a turn, an acceleration, a deceleration, a stop, other vehicle actions, interactions with external objects, para. [0037]: the passenger input data and associated vehicle data can be received and analyzed in real-time as the autonomous vehicle operates, para. [0040]: In some implementations, the vehicle parameter adjustment can include a specific vehicle parameter to adjust (e.g., an operating parameter such as vehicle speed or stop duration) and/or an adjustment amount (e.g., a change in a deceleration rate or decrease in a stop duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of wherein the processor is further configured to automatically identify one or more options for adjusting an operation of the nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle of Donnelly in order to adjust autonomous vehicle operating parameters in response to passenger feedback (see at least Donnelly, para. [0005]).

As per claim 19 Emura does not explicitly disclose
further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle.
Donnelly teaches
further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle (see at least Donnelly, para.[0034]: passenger input data can be specific to a particular passenger event. As used herein, the term "event" refers to a discrete occurrence or action during an autonomous vehicle driving session. Example events can include picking-up a passenger, dropping off a passenger, a turn, an acceleration, a deceleration, a stop, other vehicle actions, interactions with external objects, para. [0037]: the passenger input data and associated vehicle data can be received and analyzed in real-time as the autonomous vehicle operates, para. [0040]: In some implementations, the vehicle parameter adjustment can include a specific vehicle parameter to adjust (e.g., an operating parameter such as vehicle speed or stop duration) and/or an adjustment amount (e.g., a change in a deceleration rate or decrease in a stop duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to incorporate the teachings of further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle of Donnelly in order to adjust autonomous vehicle operating parameters in response to passenger feedback (see at least Donnelly, para. [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668